t c memo united_states tax_court charles e wade and betty g wade petitioners v commissioner of internal revenue respondent docket no filed date c jerre lloyd for petitioners kristen i nygren and susan s canavello for respondent memorandum findings_of_fact and opinion goeke judge petitioners own stock in two s_corporations thermoplastic services inc tsi and paragon plastic sheeting inc paragon on their federal_income_tax return they claimed a deduction for nonpassive losses from the companies which they also carried back to and respondent determined that petitioners had not materially participated in the companies’ activities in and accordingly reclassified the losses as passive on the basis of his reclassification he determined income_tax deficiencies for taxable years and the issue for decision is whether under sec_469 petitioners materially participated in tsi and paragon in we hold that they did findings_of_fact some of the facts have been stipulated and are so found petitioners are married and resided in florida when they filed their petition petitioners filed a joint form_1040 u s individual_income_tax_return for wherein they claimed a deduction for nonpassive losses from flowthrough entities totaling dollar_figure in petitioners filed form_1045 application_for tentative refund requesting a refund for tax years and resulting from their carryback of the losses in petitioners amended their and returns to reflect the carryback respondent determined that dollar_figure of the losses petitioners had reported was passive accordingly he issued a notice_of_deficiency on date disallowing a portion of the deduction petitioners claimed for the losses unless otherwise indicated all section references are to the internal_revenue_code in effect for and all rule references are to the tax_court rules_of_practice and procedure the losses respondent determined were passive and the companies to which they are attributable are summarized below company loss amount charles wade thermoplastic services inc betty wade thermoplastic services inc charles wade paragon plastic sheeting inc betty wade paragon plastic sheeting inc villa soleil inc dollar_figure big_number big_number big_number big_number petitioners concede that the losses from villa soleil inc are passive in in response to increased attention on the environmental impact of plastic waste materials mr wade and a colleague founded the company that later became tsi tsi’s business involved acquiring plastic waste from chemical companies and converting it into usable products paragon receives raw materials from tsi and uses them to make building and construction materials mr wade developed the manufacturing processes tsi and paragon use and established and managed their industrial facilities in after several years at lockheed corp petitioners’ son ashley moved to sulphur louisiana and began helping mr wade manage tsi and paragon ashley received stock in each company and in owned and of the shares of tsi and paragon respectively petitioners each owned half of the remaining stock with ashley there to handle day-to-day management mr wade became more focused on product and customer development he did not have to live near business operations to perform these duties so petitioners moved to navarre florida after the move he continued to make periodic visits to the facilities in louisiana and regularly spoke on the phone with plant personnel in tsi and paragon began struggling financially as prices for their products plummeted and revenues declined significantly mr wade’s involvement in the businesses became crucial during this crisis to boost employee morale he made three trips to the companies’ industrial facility in dequincy louisiana during which he assured the employees that operations would continue he also redoubled his research_and_development efforts to help tsi and paragon recover from the financial downturn during this time mr wade invented a new technique for fireproofing polyethylene partitions and he the record shows that mr wade participated in phone calls with the plant in developed a method for treating plastics that would allow them to destroy common viruses and bacteria on contact in addition to his research efforts mr wade ensured the companies’ financial viability by securing a new line of credit without mr wade’s involvement in the companies tsi and paragon likely would not have survived i burden_of_proof opinion generally the taxpayer bears the burden of proving by a preponderance_of_the_evidence that the determinations of the commissioner in a notice_of_deficiency are incorrect rule a welch v helvering 390_us_111 this burden may shift to the commissioner if the taxpayer introduces credible_evidence with respect to any relevant factual issue and meets other conditions including maintaining required records see sec_7491 we decide this case on the preponderance_of_the_evidence and accordingly need not address whether the burden_of_proof has shifted 124_tc_95 ii analysis under sec_469 individuals may not deduct passive_activity_losses for the year in which they are sustained a passive_activity_loss is the amount by which the aggregate losses from all passive activities for a taxable_year exceed the aggregate income from all passive activities for such year sec_469 a passive_activity is any activity that involves the conduct of any trade_or_business in which the taxpayer does not materially participate sec_469 sec_1_469-5t temporary income_tax regs fed reg date provides a series of tests under which we evaluate whether a taxpayer materially participated in a given trade_or_business respondent argues that petitioners did not satisfy any of these tests with respect to tsi and paragon and accordingly did not materially participate in their activities petitioners claim that they satisfy two of the tests first petitioners claim that mr wade spent more than hours in working on the companies’ activities see sec_1_469-5t temporary income_tax regs supra second they contend that he participated in the companies’ activities on a regular continuous and substantial basis during see sec_1_469-5t temporary income_tax regs fed reg date we agree with petitioners’ second contention and therefore do not address their first we will treat the companies as a single economic unit for the purpose of applying sec_469 we find this appropriate under sec_1_469-4 income_tax regs because the companies are interdependent and share common ownership and control a taxpayer materially participates in an activity for a given year if b ased on all of the facts and circumstances the individual participates in the activity on a regular continuous and substantial basis during such year id a taxpayer who participates in the activity for hours or less during the year cannot satisfy this test and more stringent requirements apply to those who participate in a management or investment capacity see sec_1_469-5t and iii f ii temporary income_tax regs fed reg date the record reflects that mr wade spent over hours participating in tsi and paragon during and his participation consisted primarily of nonmanagement and noninvestment activities ashley managed the day-to-day operations of the companies mr wade focused more on product development and customer retention although mr wade took a step back when ashley became involved in the companies’ management he still played a major role in their activities he researched and developed new technology that allowed tsi and paragon to improve their products he also secured financing for the companies that allowed them to continue operations and he visited the industrial facilities throughout the year to meet with employees about their futures these efforts were continuous regular and substantial during and we accordingly hold that mr wade materially participated in tsi and paragon respondent argues that petitioners have not proved that mrs wade actively participated in tsi and paragon this argument is irrelevant because for purposes of the passive loss limitation we treat married taxpayers who file a joint_return as a single_taxpayer sec_1_469-5t temporary income_tax regs supra and because we treat participation by a married taxpayer as participation of his or her spouse sec_1_469-1t temporary income_tax regs fed reg date mr wade’s material_participation in the companies is sufficient to establish material_participation for both petitioners tsi and paragon are complex businesses that mr wade built from the ground up and in which he continued to play a vital role he was not merely a detached investor as has often been the case when we have found that a taxpayer did not materially participate see lapid v commissioner tcmemo_2004_222 scheiner v commissioner tcmemo_1996_554 chapin v commissioner congress enacted sec_469 to reduce the opportunity for taxpayers to offset income from one source with tax_shelter deductions and credits from another s rept no pincite 1986_3_cb_1 congress’ concern was over taxpayers who invested in businesses simply to benefit from losses the tests and standards in sec_469 were not meant to apply to taxpayers in petitioners’ situation tcmemo_1996_56 mr wade brought something to tsi and paragon that no one else could have and they could not have continued to operate without his contacts and expertise accordingly we hold that respondent erred in classifying as passive petitioners’ losses from tsi and paragon in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
